Case: 20-50609      Document: 00515971704         Page: 1     Date Filed: 08/10/2021




            United States Court of Appeals
                 for the Fifth Circuit                                  United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 10, 2021
                                   No. 20-50609                           Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Baltazar Aguirre-Rivera,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:19-CR-926-2


   Before Wiener, Elrod, and Higginson, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
          Baltazar Aguirre-Rivera was charged with conspiring to possess with
   intent to distribute one kilogram or more of heroin. The jury found him
   guilty, but it also specifically found that Aguirre-Rivera did not know that the
   conspiracy involved one kilogram or more of heroin. He moved for judgment
   of acquittal, which the district court denied.       The district court then
   sentenced Aguirre-Rivera using an incorrect statutory provision. Aguirre-
   Rivera objected to this sentence and now appeals both the denial of his
   motion for judgment of acquittal and his sentence. We AFFIRM the district
Case: 20-50609      Document: 00515971704           Page: 2     Date Filed: 08/10/2021




                                     No. 20-50609


   court’s denial of Aguirre-Rivera’s motion for judgment of acquittal,
   VACATE his sentence, and REMAND for resentencing.
                                           I.
          Baltazar Aguirre-Rivera was charged with one count of conspiracy to
   possess with intent to distribute at least one kilogram of heroin in violation of
   21 U.S.C. §§ 841(a)(1), (b)(1)(A)(i), and 846. At the end of Aguirre-Rivera’s
   trial, the district court instructed the jury that it could find Aguirre-Rivera
   guilty only if the government had proven beyond a reasonable doubt: (1)
   “that two or more persons directly, or indirectly, reached an agreement to
   possess heroin with intent to distribute the same”; (2) “that the Defendant
   knew of the unlawful purpose of the agreement”; (3) “that the Defendant
   joined in the agreement willfully, that is with the intent to further its unlawful
   purpose”; (4) “that the overall scope of the conspiracy involved at least one
   kilogram or more of a mixture or substance containing a detectable amount
   of heroin”; and (5) “that the Defendant knew, or reasonably should have
   known, that the scope of the conspiracy involved at least one kilogram or
   more of a mixture or substance containing a detectable amount of heroin.”
          The district court then provided the jury with a verdict form
   containing three questions. The first question asked for a general verdict of
   “Guilty” or “Not Guilty,” to which the jury responded “Guilty.” The
   second question asked, “Do you find beyond a reasonable doubt that the
   overall scope of the conspiracy involved at least one kilogram or more of a
   mixture or substance containing a detectable amount of heroin?” The jury
   responded, “Yes.” The final question asked, “Do you find beyond a
   reasonable doubt that the defendant knew or reasonably should have known
   that the scope of the conspiracy involved at least one kilogram or more of a
   mixture or substance containing a detectable amount of heroin?” The jury
   answered, “No.”




                                           2
Case: 20-50609      Document: 00515971704           Page: 3   Date Filed: 08/10/2021




                                     No. 20-50609


          Aguirre-Rivera moved for judgment of acquittal on the basis that the
   jury’s answer to the second special interrogatory contradicted, and therefore
   undermined, its general verdict of guilty. The district court denied his motion
   because, although the jury’s answer to the second special interrogatory
   “undermine[d] the fifth element of the jury charge, [it did] not negate an
   essential element of the jury’s finding of guilt.”
          When the time for sentencing approached, the presentence
   investigation report (PSR) erroneously stated that Aguirre-Rivera’s offense
   was “Conspiracy to Possess with Intent to Distribute 100 Grams or More of
   Heroin” in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846—an offense
   that carries a statutory minimum of five years of imprisonment and a minimum
   supervised release of four years. Using the Sentencing Guidelines, the
   probation officer preparing the PSR calculated Aguirre-Rivera’s total offense
   level to be 32 based on his criminal history and the amount of heroin involved,
   resulting in a recommended range of 151 to 188 months of imprisonment.
          Aguirre-Rivera objected to the PSR, contending that: (1) the special
   interrogatory contradicted the general verdict, meaning he was not guilty of
   any offense; and (2) even if he were properly convicted, the jury did not make
   any findings about the amount of heroin for which he was accountable,
   meaning that the PSR had relied on the incorrect statutory enhancement
   provision and had provided an erroneous                mandatory minimum
   recommendation. He also disputed the PSR’s recommended offense level
   under the Sentencing Guidelines and its refusal to account for reductions
   based on acceptance of responsibility and his minor role in the conspiracy.
          The district court adopted the PSR with minor modifications to the
   Guidelines sentencing range but not the statutory sentencing range. And at
   Aguirre-Rivera’s sentencing hearing, the district court reiterated that
   Aguirre-Rivera was “convicted of the offense of conspiracy to possess heroin




                                           3
Case: 20-50609      Document: 00515971704           Page: 4     Date Filed: 08/10/2021




                                     No. 20-50609


   with the intent to distribute, the weight of which was 100 grams or more.”
   The court overruled Aguirre-Rivera’s objections to the base offense level,
   adopted the PSR’s recommended base level of 32, and granted a minor role
   reduction, resulting in an offense level of 28 and a Guidelines range of 97 to
   121 months. The court ultimately granted a downward variance, sentencing
   Aguirre-Rivera to 60 months of imprisonment, followed by three years of
   supervised release, and a $100 assessment. Aguirre-Rivera objected at that
   time, and he now appeals both the denial of his motion for judgment of
   acquittal and his sentence.
                                          II.
          Aguirre-Rivera first challenges the district court’s denial of his motion
   for judgment of acquittal. He contends that the jury’s answer to the second
   special interrogatory, which found that he neither knew nor should have
   known that the conspiracy involved one kilogram or more of heroin, directly
   contradicted the fifth element of the jury charge. According to him, this
   contradiction undermined one of the elements that was necessary to support
   his conviction under the statute, and therefore it also undermined the guilty
   verdict altogether.
          We review the denial of a motion for judgment of acquittal de novo.
   United States v. Buluc, 930 F.3d 383, 387 (5th Cir.), cert. denied, 140 S. Ct. 544
   (2019). “Courts consistently vacate convictions when the answers to special
   interrogatories undermine a finding of guilt the jury made on the general
   question.” United States v. Gonzales, 841 F.3d 339, 348 (5th Cir. 2016). If
   the jury’s answer to the second special interrogatory did undermine an
   essential element of the charged offense, then the district court should have
   granted Aguirre-Rivera’s motion for judgment of acquittal. See id. Our task,
   then, is to determine whether the jury’s answer to the special interrogatory




                                           4
Case: 20-50609         Document: 00515971704              Page: 5       Date Filed: 08/10/2021




                                          No. 20-50609


   undermined an essential element of Aguirre-Rivera’s conviction. We think
   not.
           Section 841(a)(1) makes it unlawful to “possess with intent
   to . . . distribute, or dispense, a controlled substance.” 21 U.S.C. § 841(a)(1).
   Section 841(b) lists the penalties associated with violations of § 841(a).
   Penalties are scaled according to the amount of a given drug involved in a
   violation of § 841(a), meaning that violations involving larger quantities of
   drugs lead to higher sentences. 1 See id. § 841(b). Section 846 subjects “[a]ny
   person who attempts or conspires to commit any offense defined in this
   subchapter . . . to the same penalties as those prescribed for the offense.” Id.
   § 846. Thus, conspiracies involving larger quantities of drugs also lead to
   higher sentences.
           We have explained that “[t]he essential elements of a drug conspiracy
   are (1) an agreement by two or more persons to violate the narcotics laws; (2)
   a defendant’s knowledge of the agreement; and (3) his voluntary
   participation in the agreement.” United States v. Vargas-Ocampo, 747 F.3d
   299, 303 (5th Cir. 2014) (en banc). That is all that the government needs to
   prove to sustain a drug conspiracy conviction under 21 U.S.C. §§ 841(a)(1)
   and 846.
           However, when the government seeks an enhanced sentence based on
   § 841(b), “the [drug] quantity must be stated in the indictment and
   submitted to the [fact finder] for a finding of proof beyond a reasonable



           1
            In a case where a violation involved “1 kilogram or more of a mixture or substance
   containing a detectable amount of heroin,” the statute provides a sentence ranging from
   ten years to life. 21 U.S.C. § 841(b)(1)(A). For 100 grams or more, the sentence ranges
   from five years to forty. Id. § 841(b)(1)(B). Anything less carries a sentence of between
   zero and twenty years as long as death or serious bodily injury do not result from the use of
   such substance. Id. § 841(b)(1)(C).




                                                5
Case: 20-50609      Document: 00515971704          Page: 6   Date Filed: 08/10/2021




                                    No. 20-50609


   doubt.” United States v. Daniels, 723 F.3d 562, 570 (5th Cir.) (quoting United
   States v. Doggett, 230 F.3d 160, 164–65 (5th Cir. 2000)), modified in part on
   reh’g, 729 F.3d 496 (5th Cir. 2013). This finding is required because a
   conviction based on a particular amount increases the mandatory minimum
   sentence under § 841(b), and “any fact that increases the mandatory
   minimum is an ‘element’ that must be submitted to the jury.” Alleyne v.
   United States, 570 U.S. 99, 103 (2013); accord United States v. Haines, 803
   F.3d 713, 738–39 (5th Cir. 2015).
          Aguirre-Rivera insists that the Supreme Court’s decision in Alleyne
   requires acquittal here. The Court explained in that case that “[w]hen a
   finding of fact alters the legally prescribed punishment so as to aggravate it,
   the fact necessarily forms a constituent part of a new offense and must be
   submitted to the jury.” Alleyne, 570 U.S. at 114–15. Aguirre-Rivera’s
   argument is as follows: The amount of drugs involved in a conspiracy affects
   the statutory range of punishment. See 21 U.S.C. § 841(b). So, the drug
   quantity must “necessarily form[] a constituent part” of the offense with
   which Aguirre-Rivera was charged—conspiracy to possess with intent to
   distribute one kilogram or more of heroin. Alleyne, 570 U.S. at 114. If the
   government failed to prove the amount of heroin involved, then it failed to
   prove an essential element of the offense as charged.
          Although this argument has some intuitive force, we are bound by our
   post-Alleyne precedent holding otherwise in this context. In United States v.
   Daniels, we held that “where a defendant may be subject to enhanced
   statutory penalties because of drug quantity or type, the requisite fourth
   ‘element’ under Apprendi [v. New Jersey, 530 U.S. 466 (2000)] is not a formal
   element of the conspiracy offense.” 723 F.3d at 573. Accordingly, “the
   Government’s failure to prove the [drug] quantity does not undermine the
   conviction. Rather, it only affects the sentence.” Id. at 572. Under Daniels,
   if the government successfully proves the three elements required to sustain



                                         6
Case: 20-50609      Document: 00515971704          Page: 7   Date Filed: 08/10/2021




                                    No. 20-50609


   a drug conspiracy conviction but fails to prove the drug quantity, that does
   not undermine the drug conspiracy conviction as a whole. It simply affects
   the sentence that can be imposed, meaning that a defendant in such a case
   cannot be subject to a statutorily enhanced punishment based on the quantity
   of drugs involved in the conspiracy.
          Following Daniels, we have recently reaffirmed this holding in
   unpublished decisions, explaining that “drug quantity and type are not
   ‘formal’ elements of a conspiracy or a possession offense; any failure by the
   Government to prove quantity and type affects only the statutorily prescribed
   sentence that the court may or must impose under § 841(b).” United States
   v. Michaelis, No. 20-50553, 2021 WL 2772839, at *3 (5th Cir. June 30, 2021)
   (citing Daniels, 723 F.3d at 572–74); see also United States v. Longoria-Nunez,
   782 F. App’x 360, 361 (5th Cir. 2019) (first citing Daniels, 723 F.3d at 570–
   72; and then citing United States v. Gamez-Gonzalez, 319 F.3d 695, 699–700
   (5th Cir. 2003)) (explaining that special interrogatories regarding drug
   quantity were “directed to sentencing issues” and “did not concern the
   validity of [the defendant’s] convictions”).
          In this case, because the drug quantity is not a formal element of the
   conspiracy offense, the jury’s answer to the second special interrogatory
   negated only the sentencing enhancement under § 841(b), not the general
   guilty verdict. The jury specifically found that the government had proven
   the existence of a conspiracy involving one kilogram or more of heroin and
   that Aguirre-Rivera was a participant in that conspiracy. But the jury then
   concluded that the government had not proven beyond a reasonable doubt
   that Aguirre-Rivera “knew or reasonably should have known that the scope
   of the conspiracy involved at least one kilogram or more of a mixture or
   substance containing a detectable amount of heroin.” This finding speaks
   only to the amount of drugs for which Aguirre-Rivera could be held
   responsible—the drug quantity. Under Daniels, this affected only “the



                                          7
Case: 20-50609      Document: 00515971704          Page: 8   Date Filed: 08/10/2021




                                    No. 20-50609


   sentence that the district court [could have] impose[d].” Daniels, 723 F.3d
   at 573. Because the jury’s general guilty verdict was untouched, the district
   court did not err in denying Aguirre-Rivera’s motion for judgment of
   acquittal.
                                        III.
          Aguirre-Rivera also contests the constitutionality of his sentence. He
   argues that the district court improperly subjected him to a mandatory
   minimum sentence that was unsupported by the facts as found by the jury.
   We review this challenge de novo as well. See United States v. King, 773 F.3d
   48, 52 (5th Cir. 2014).
          Although Aguirre-Rivera’s conviction was not affected by the jury’s
   answer to the second special interrogatory, his sentence most certainly was.
   The Supreme Court has held “that factual determinations that increase
   maximum or minimum sentences, other than a prior conviction, must be
   found by a jury beyond a reasonable doubt.” Haines, 803 F.3d at 738 (first
   citing Apprendi, 530 U.S. at 490; and then citing Alleyne, 570 U.S. at 107).
   “Because the quantity of heroin involved” in a drug conspiracy case can
   affect a defendant’s “minimum sentence[] under § 841, it must be found by
   a jury.” Id. In this case the jury’s answer to the second special interrogatory
   negated any enhancements under § 841(b). Therefore, Aguirre-Rivera could
   not be subject to any mandatory minimum. He should have been sentenced
   under § 841(b)(1)(C), which gives the sentencing range for drug conspiracy
   violations not subject to additional enhancements under § 841(b)(1)(A), (B),
   or (D).
          In spite of this, the PSR incorrectly stated that Aguirre-Rivera had
   been convicted of “Conspiracy to Possess with Intent to Distribute 100
   Grams or More of Heroin” in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B),
   and 846. This carries a mandatory minimum of five years of imprisonment




                                         8
Case: 20-50609      Document: 00515971704          Page: 9   Date Filed: 08/10/2021




                                    No. 20-50609


   and four years of supervised release. 21 U.S.C. § 841(b)(1)(B). The district
   court accepted this error, adopting the PSR and reiterating at Aguirre-
   Rivera’s sentencing hearing that he was “convicted of the offense of
   conspiracy to possess heroin with the intent to distribute, the weight of which
   was 100 grams or more.” The court then proceeded to sentence Aguirre-
   Rivera to 60 months in prison and three years of supervised release—a
   sentence coinciding almost exactly with the mandatory minimum under
   § 841(b)(1)(B). Aguirre-Rivera argues that in doing so, the district court
   unconstitutionally relied on the inapplicable mandatory minimum set forth
   in § 841(b)(1)(B).
          We agree that the district court improperly relied on an incorrect
   mandatory minimum. Aguirre-Rivera was not subject to any mandatory
   minimum because of the jury’s answer to the second special interrogatory.
   Yet the district court imposed a sentence that matches the mandatory
   minimum in § 841(b)(1)(B) almost exactly. Not only was this sentence based
   on the wrong statutory provision (Aguirre-Rivera was originally charged with
   an enhancement under § 841(b)(1)(A), not § 841(b)(1)(B)), but it also relied
   on facts not found by the jury. This was constitutional error.
          We typically vacate such sentences and remand for resentencing
   “unless we can say the error is harmless under Rule 52(a) of the Federal
   Rules of Criminal Procedure.” United States v. Pineiro, 410 F.3d 282, 284
   (5th Cir. 2005) (quoting United States v. Mares, 402 F.3d 511, 520 n.9 (5th
   Cir. 2005)). An error may be harmless “if the proponent of the sentence
   convincingly demonstrates both (1) that the district court would have
   imposed the same sentence had it not made the error, and (2) that it would
   have done so for the same reasons it gave at the prior sentencing.” United
   States v. Ibarra-Luna, 628 F.3d 712, 714 (5th Cir. 2010). “The government
   bears the burden of showing that the error was harmless beyond a reasonable
   doubt.” Pineiro, 410 F.3d at 285. “Thus, to show harmlessness, the



                                         9
Case: 20-50609       Document: 00515971704            Page: 10   Date Filed: 08/10/2021




                                       No. 20-50609


   government must demonstrate beyond a reasonable doubt that the . . . error
   did not affect the sentence that the defendant received.” Id.
          Here, the government insists that the error was harmless because the
   district court would have given the same sentence regardless of any
   constitutional error. At sentencing, the district court stated: “In the event
   that I am incorrect about [the sentencing range], and assuming that any
   correction would still include and cover a sentence of 60 months . . . the
   Court still believes a sentence of 60 months will be sufficient but not greater
   than required.” Based on this statement, the government concludes that the
   district court would have imposed the same sentence regardless of the
   mandatory minimum “absent some legal prohibition.” Since 60 months is
   still within the statutory range for a basic drug conspiracy offense, there
   would be nothing prohibiting the district court from imposing the same
   sentence again.
          But this argument ignores what the district court said in the very next
   sentence. The court clarified that “[i]f it turns out that [Aguirre-Rivera’s]
   lawyers are correct, and if we have lower guidelines, I would be the first to be
   happy to revisit the case in order to make a correction to any mistake that this
   may have resulted in.” Given that the district court expressed willingness to
   revisit the case and correct any errors inherent in Aguirre-Rivera’s sentence,
   we cannot say that the government has carried its burden of demonstrating
   beyond a reasonable doubt that the district court would have imposed the
   same sentence regardless of any error.
                                   *        *         *
          We therefore AFFIRM the district court’s denial of Aguirre-
   Rivera’s motion for judgment of acquittal, VACATE his sentence, and
   REMAND for resentencing.




                                           10